Exhibit 10 (i)(xi)

EMPLOYMENT AGREEMENT made as of the 1st day of June 2003 by and between ARROW
ELECTRONICS, INC., a New York corporation with its principal office at 50 Marcus
Drive, Melville, New York 11747 (the "Company"), and Betty Jane Scheihing,
residing at 2419 N.E. Lakeview Drive, Sebring, Florida 33870 (the "Executive").



WHEREAS, the Executive is now and has been employed by the Company as a Senior
Vice President, with the responsibilities and duties of an executive officer of
the Company; and



WHEREAS, the Company and the Executive wish to provide for the continued
employment of the Executive as an employee of the Company and for her to
continue to render services to the Company on the terms set forth in, and in
accordance with the provisions of, this Employment Agreement (the "Agreement")
which Employment Agreement shall supersede and replace any employment agreement
entered into prior to the date hereof;



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:



1. Employment and Duties .



a) Employment . The Company hereby employs the Executive for the Employment
Period defined in Paragraph 3, to perform such duties for the Company, its
subsidiaries and affiliates and to hold such offices as may be specified from
time to time by the Company's Board of Directors, subject to the following
provisions of this Agreement. The Executive hereby accepts such employment.



b) Duties and Responsibilities . It is contemplated that the Executive will be a
Senior Vice President of the Company, but the Board of Directors shall have the
right to adjust the duties, responsibilities, and title of the Executive as the
Board of Directors may from time to time deem to be in the interests of the
Company (provided, however, that during the Employment Period, without the
consent of the Executive, she shall not be assigned any titles, duties or
responsibilities which, in the aggregate, represent a material diminution in, or
are materially inconsistent with, her prior title, duties, and responsibilities
as a Senior Vice President).



If the Board of Directors does not either continue the Executive in the office
of Vice President or elect her to some other executive office satisfactory to
the Executive, the Executive shall have the right to decline to give further
service to the Company and shall have the rights and obligations which would
accrue to her under Paragraph 6 if she were discharged without cause. If the
Executive decides to exercise such right to decline to give further service, she
shall within forty-five days after such action or omission by the Board of
Directors give written notice to the Company stating her objection and the
action she thinks necessary to correct it, and she shall permit the Company to
have a forty-five day period in which to correct its action or omission. If the
Company makes a correction satisfactory to the Executive, the Executive shall be
obligated to continue to serve the Company. If the Company does not make such a
correction, the Executive's rights and obligations under Paragraph 6 shall
accrue at the expiration of such forty-five day period.



c) Time Devoted to Duties . The Executive shall devote all of her normal
business time and efforts to the business of the Company, its subsidiaries and
its affiliates, the amount of such time to be sufficient, in the reasonable
judgment of the Board of Directors, to permit her diligently and faithfully to
serve and endeavor to further their interests to the best of her ability.



2. Compensation .



a) Monetary Remuneration and Benefits . During the Employment Period, the
Company shall pay to the Executive for all services rendered by her in any
capacity:



i. a minimum base salary of $460,000 per year (payable in accordance with the
Company's then prevailing practices, but in no event less frequently than in
equal monthly installments), subject to increase if the Board of Directors of
the Company in its sole discretion so determines; provided that, should the
company institute a company-wide pay cut/furlough program, such salary may be
decreased by up to 15%, but only for as long as said company-wide program is in
effect;



ii. such additional compensation by way of salary or bonus or fringe benefits as
the Board of Directors of the Company in its sole discretion shall authorize or
agree to pay, payable on such terms and conditions as it shall determine; and



iii. such employee benefits that are made available by the Company to its other
executives.



b) Annual Incentive Payment . The Executive shall participate in the Company's
Management Incentive Plan (or such alternative, successor, or replacement plan
or program in which the Company's principal executives, other than the Chief
Executive Officer, generally participate) and shall have a targeted incentive
thereunder of not less than $240,000 per annum; provided, however, that the
Executive's actual incentive payment in any year shall be measured by the
Company's performance against goals established for that year and that such
performance may produce an incentive payment ranging from none to twice the
targeted amount. The Executive's incentive payment for any year will be
appropriately pro-rated to reflect a partial year of employment.



c) Supplemental Executive Retirement Plan . The Executive shall continue to
participate in the Company's Unfunded Pension Plan for Selected Executives (the
"SERP"). In recognition of the fact that the Executive was eligible to receive
the full amount of her pension benefit under the SERP commencing November 1,
2002, the Company will "annuitize" the Executive's SERP benefit payable as of
November 1, 2002 for the period of the Executive's continuing employment by the
Company up to a maximum period of two years from such date, with the resulting
amount payable commencing on retirement to be calculated on the basis of an
interest rate of 8% applied to the present value of such SERP benefit as of
November 1, 2002 during such period and an adjustment for the corresponding
reduction in the actuarially-assumed post-retirement period over which such
benefits will be paid.



d) Automobile . During the Employment Period, the Company will pay the Executive
a monthly automobile allowance of $850.



e) Expenses . During the Employment Period, the Company agrees to reimburse the
Executive, upon the submission of appropriate vouchers, for out-of-pocket
expenses (including, without limitation, expenses for travel, lodging and
entertainment) incurred by the Executive in the course of her duties hereunder.



f) Office and Staff . The Company will provide the Executive with an office,
secretary and such other facilities as may be reasonably required for the proper
discharge of her duties hereunder.



g) Indemnification . The Company agrees to indemnify the Executive for any and
all liabilities to which she may be subject as a result of her employment
hereunder (and as a result of her service as an officer or director of the
Company, or as an officer or director of any of its subsidiaries or affiliates),
as well as the costs of any legal action brought or threatened against her as a
result of such employment, to the fullest extent permitted by law.



h) Participation in Plans . Notwithstanding any other provision of this
Agreement, the Executive shall have the right to participate in any and all of
the plans or programs made available by the Company (or it subsidiaries,
divisions or affiliates) to, or for the benefit of, executives (including the
annual stock option and restricted stock grant programs) or employees in
general, on a basis consistent with other senior executives.



i) Work Location; Transportation; Housing . The Executive may work from her home
in Florida one day a week (either Monday or Friday). The Company will reimburse
the Executive for the cost of first class round trip commercial air travel
between Florida and New York whenever a Friday or Monday is worked out of the
Executive's Florida residence. The Company may on certain occasions permit the
Executive to utilize the Company plane in lieu of commercial travel with the
prior consent of the Chief Executive Officer of the Company. On such occasions,
the Executive will promptly reimburse the Company for the use of the Company
plane based on the then applicable rates set by the Internal Revenue Service.
The Company will also reimburse the Executive for the rental cost of her current
Melville apartment and the related charges for utilities. As partial
consideration for the Company's reimbursement of these expenses the Company will
deduct $1,250 per month (net of applicable taxes) from the Executive's base
salary payments.



3. The Employment Period .



The "Employment Period," as used in the Agreement, shall mean the period
beginning as of the date hereof and terminating on the last day of the calendar
month in which the first of the following occurs:



a) the death of the Executive;



b) the disability of the Executive as determined in accordance with Paragraph 4
hereof and subject to the provisions thereof;



c) the termination of the Executive's employment by the Company for cause in
accordance with Paragraph 5 hereof; or



d) November 1, 2004; provided that, either the Company or the Executive may
terminate the Employment Period prior to such scheduled expiration date by
giving the other written notice of its or her election to do so and specifying
the earlier termination date, which must be at least 90 days after the date of
such notice.



4. Disability .



For purposes of this Agreement, the Executive will be deemed "disabled" upon the
earlier to occur of (i) her becoming disabled as defined under the terms of the
disability benefit program applicable to the Executive, if any, and (ii) her
absence from her duties hereunder on a full-time basis for one hundred eighty
(180) consecutive days as a result of her incapacity due to accident or physical
or mental illness. If the Executive becomes disabled (as defined in the
preceding sentence), the Employment Period shall terminate on the last day of
the month in which such disability is determined. Until such termination of the
Employment Period, the Company shall continue to pay to the Executive her base
salary, any additional compensation authorized by the Company's Board of
Directors, and other remuneration and benefits provided in accordance with
Paragraph 2 hereof, all without delay, diminution or proration of any kind
whatsoever (except that her remuneration hereunder shall be reduced by the
amount of any payments she may otherwise receive as a result of her disability
pursuant to a disability program provided by or through the Company), and her
medical benefits and life insurance shall remain in full force. After
termination of the Employment Period as a result of the disability of the
Executive, the medical benefits covering the Executive and her family shall
remain in place (subject to the eligibility requirements and other conditions
continued in the underlying plan, as described in the Company's employee
benefits manual, and subject to the requirement that the Executive continue to
pay the "employee portion" of the cost thereof), and the Executive's life
insurance policy under the Management Insurance Program shall be transferred to
her, as provided in the related agreement, subject to the obligation of the
Executive to pay the premiums therefor.

In the event that, notwithstanding such a determination of disability, the
Executive is determined not to be totally and permanently disabled prior to the
then scheduled expiration of the Employment Period, the Executive shall be
entitled to resume employment with the Company under the terms of this Agreement
for the then remaining balance of the Employment Period.



5. Termination for Cause .



In the event of any malfeasance, willful misconduct, active fraud or gross
negligence by the Executive in connection with her employment hereunder, the
Company shall have the right to terminate the Employment Period by giving the
Executive notice in writing of the reason for such proposed termination. If the
Executive shall not have corrected such conduct to the satisfaction of the
Company within thirty days after such notice, the Employment Period shall
terminate and the Company shall have no further obligation to the Executive
hereunder but the restriction on the Executive's activities contained in
Paragraph 7 and the obligations of the Executive contained in Paragraphs 8(b)
and 8(c) shall continue in effect as provided therein.



6. Termination Without Cause .



In the event that the Company discharges the Executive without cause, the
Executive shall be entitled to the salary provided in Paragraph 2(a), two-thirds
of the targeted incentive provided in Paragraph 2(b), the vesting of any
restricted stock awards and the immediate exercisability of any stock options,
as well as her rights under Paragraph 4, which would have vested or become
exercisable during the full Employment Period (which, in that event, shall
continue until December 31, 1999 unless sooner terminated by the Executive's
disability or death), and the Company shall have no right to set off payments
due the Executive with any amounts she may earn from gainful employment
elsewhere. It is expressly agreed and understood that the Executive shall be
under no obligation to seek such employment. The provisions of Paragraph 7
restricting the Executive's activities and the Executive's obligations under
Paragraph 8(b) and 8(c) shall continue in effect. The provisions of this
Paragraph 6 shall not act to limit the Executive's ability to recover damages
from the Company for breaching this Agreement by terminating the Employment
Period without cause, except as otherwise permitted by Paragraph 3.



7. Non-Competition; Trade Secrets .



During the Employment Period and for a period of one year after the termination
of the Employment Period, the Executive will not, directly or indirectly:



a) Disclosure of Information . Use, attempt to use, disclose or otherwise make
known to any person or entity (other than to the Board of Directors of the
Company or otherwise in the course of the business of the Company, its
subsidiaries or affiliates and except as may be required by applicable law):



i. any knowledge or information, including, without limitation, lists of
customers or suppliers, trade secrets, know-how, inventions, discoveries,
processes and formulae, as well as all data and records pertaining thereto,
which she may acquire in the course of her employment, in any manner which may
be detrimental to or cause injury or loss to the Company, its subsidiaries or
affiliates; or



ii. any knowledge or information of a confidential nature (including all
unpublished matters) relating to, without limitation, the business, properties,
accounting, books and records, trade secrets or memoranda of the Company, its
subsidiaries or affiliates, which she now knows or may come to know in any
manner which may be detrimental to or cause injury or loss to the Company, its
subsidiaries or affiliates;



b) Non-Competition . Engage or become interested in the United States, Canada or
Mexico (whether as an owner, shareholder, partner, lender or other investor,
director, officer, employee, consultant or otherwise) in the business of
distributing electronic parts, components, supplies or systems, or any other
business that is competitive with the principal business or businesses then
conducted by the Company, its subsidiaries or affiliates (provided, however,
that nothing contained herein shall prevent the Executive from acquiring or
owning less than 1% of the issued and outstanding capital stock or debentures of
a corporation whose securities are listed on the New York Stock Exchange,
American Stock Exchange, or the National Association of Securities Dealers
Automated Quotation System, if such investment is otherwise permitted by the
Company's Human Resource and Conflict of Interest policies);



c) Solicitation . Solicit or participate in the solicitation of any business of
any type conducted by the Company, its subsidiaries or affiliates, during said
term or thereafter, from any person, firm or other entity which was or at the
time is a supplier or customer, or prospective supplier or customer, of the
Company, its subsidiaries or affiliates; or



d) Employment . Employ or retain, or arrange to have any other person, firm or
other entity employ or retain, or otherwise participate in the employment or
retention of, any person who was an employee or consultant of the Company, its
subsidiaries or affiliates, at any time during the period of twelve consecutive
months immediately preceding such employment or retention.



The Executive will promptly furnish in writing to the Company, its subsidiaries
or affiliates, any information reasonably requested by the Company (including
any third party confirmations) with respect to any activity or interest the
Executive may have in any business.



Except as expressly herein provided, nothing contained herein is intended to
prevent the Executive, at any time after the termination of the Employment
Period, from either (i) being gainfully employed or (ii) exercising her skills
and abilities outside of such geographic areas, provided in either case the
provisions of this Agreement are complied with.



8. Preservation of Business .



a) General . During the Employment Period, the Executive will use her best
efforts to advance the business and organization of the Company, its
subsidiaries and affiliates, to keep available to the Company, its subsidiaries
and affiliates, the services of present and future employees and to advance the
business relations with its suppliers, distributors, customers and others.



b) Patents and Copyrights, etc. The Executive agrees, without additional
compensation, to make available to the Company all knowledge possessed by her
relating to any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which concern in any
way the business of the Company, its subsidiaries or affiliates, whether
acquired by the Executive before or during her employment hereunder.



Any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which the Executive
may conceive of or make, related directly or indirectly to the business or
affairs of the Company, its subsidiaries or affiliates, or any part thereof,
during the Employment Period, shall be and remain the property of the Company.
The Executive agrees promptly to communicate and disclose all such methods,
developments, inventions, processes, discoveries and/or improvements to the
Company and to execute and deliver to it any instruments deemed necessary by the
Company to effect the disclosure and assignment thereof to it. The Executive
also agrees, on request and at the expense of the Company, to execute patent
applications and any other instruments deemed necessary by the Company for the
prosecution of such patent applications or the acquisition of Letters Patent in
the United States or any other country and for the assignment to the Company of
any patents which may be issued. The Company shall indemnify and hold the
Executive harmless from any and all costs, expenses, liabilities or damages
sustained by the Executive by reason of having made such patent applications or
being granted such patents.



Any writings or other materials written or produced by the Executive or under
her supervision (whether alone or with others and whether or not during regular
business hours), during the Employment Period which are related, directly or
indirectly, to the business or affairs of the Company, its subsidiaries or
affiliates, or are capable of being used therein, and the copyright thereof,
common law or statutory, including all renewals and extensions, shall be and
remain the property of the Company. The Executive agrees promptly to communicate
and disclose all such writings or materials to the Company and to execute and
deliver to it any instruments deemed necessary by the Company to effect the
disclosure and assignment thereof to it. The Executive further agrees, on
request and at the expense of the Company, to take any and all action deemed
necessary by the Company to obtain copyrights or other protections for such
writings or other materials or to protect the Company's right, title and
interest therein. The Company shall indemnify and hold the Executive harmless
from any and all costs, expenses, liabilities or damages sustained by the
Executive by reason of the Executive's compliance with the Company's request.



c) Return of Documents . Upon the termination of the Employment Period,
including any termination of employment described in Paragraph 6, the Executive
will promptly return to the Company all copies of information protected by
Paragraph 7(a) hereof or pertaining to matters covered by subparagraph (b) of
this Paragraph 8 which are in her possession, custody or control, whether
prepared by her or others.



9. Separability .



The Executive agrees that the provisions of Paragraphs 7 and 8 hereof constitute
independent and separable covenants which shall survive the termination of the
Employment Period and which shall be enforceable by the Company notwithstanding
any rights or remedies the Executive may have under any other provisions hereof.
The Company agrees that the provisions of Paragraph 6 hereof constitute
independent and separable covenants which shall survive the termination of the
Employment Period and which shall be enforceable by the Executive
notwithstanding any rights or remedies the Company may have under any other
provisions hereof.

10. Specific Performance .



The Executive acknowledges that (i) the services to be rendered under the
provisions of this Agreement and the obligations of the Executive assumed herein
are of a special, unique and extraordinary character; (ii) it would be difficult
or impossible to replace such services and obligations; (iii) the Company, its
subsidiaries and affiliates will be irreparably damaged if the provisions hereof
are not specifically enforced; and (iv) the award of monetary damages will not
adequately protect the Company, its subsidiaries and affiliates in the event of
a breach hereof by the Executive. The Company acknowledges that (i) the
Executive will be irreparably damaged if the provisions of Paragraphs 6 hereof
are not specifically enforced and (ii) the award of monetary damages will not
adequately protect the Executive in the event of a breach thereof by the
Company. By virtue thereof, the Executive agrees and consents that if she
violates any of the provisions of this Agreement, and the Company agrees and
consents that if it violates any of the provisions of Paragraphs 6 hereof, the
other party, in addition to any other rights and remedies available under this
Agreement or otherwise, shall (without any bond or other security being required
and without the necessity of proving monetary damages) be entitled to a
temporary and/or permanent injunction to be issued by a court of competent
jurisdiction restraining the breaching party from committing or continuing any
violation of this Agreement, or any other appropriate decree of specific
performance. Such remedies shall not be exclusive and shall be in addition to
any other remedy which any of them may have.



11. Miscellaneous .



a) Entire Agreement; Amendment . This Agreement constitutes the whole employment
agreement between the parties and may not be modified, amended or terminated
except by a written instrument executed by the parties hereto. It is

specifically agreed and understood, however, that the provisions of that certain
letter agreement dated as of October 24, 1989 granting to the Executive extended
separation benefits in the event of a change in control of the Company shall
survive and shall not be affected hereby. All other agreements between the
parties pertaining to the employment or remuneration of the Executive not
specifically contemplated hereby or incorporated or merged herein are terminated
and shall be of no further force or effect.



b) Assignment . Except as stated below, this Agreement is not assignable by the
Company without the written consent of the Executive, or by the Executive
without the written consent of the Company, and any purported assignment by
either party of such party's rights and/or obligations under this Agreement
shall be null and void; provided, however, that, notwithstanding the foregoing,
the Company may merge or consolidate with or into another corporation, or sell
all or substantially all of its assets to another corporation or business entity
or otherwise reorganize itself, provided the surviving corporation or entity, if
not the Company, shall assume this Agreement and become obligated to perform all
of the terms and conditions hereof, in which event the Executive's obligations
shall continue in favor of such other corporation or entity.



c) Waivers, etc. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature. The failure
of any party to insist upon strict adherence to any term of this Agreement on
any occasion shall not operate or be construed as a waiver of the right to
insist upon strict adherence to that term or any other term of this Agreement on
that or any other occasion.



d) Provisions Overly Broad . In the event that any term or provision of this
Agreement shall be deemed by a court of competent jurisdiction to be overly
broad in scope, duration or area of applicability, the court considering the
same shall have the power and hereby is authorized and directed to modify such
term or provision to limit such scope, duration or area, or all of them, so that
such term or provision is no longer overly broad and to enforce the same as so
limited. Subject to the foregoing sentence, in the event any provision of this
Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.



e) Notices . Any notice permitted or required hereunder shall be in writing and
shall be deemed to have been given on the date of delivery or, if mailed by
registered or certified mail, postage prepaid, on the date of mailing:



i. if to the Executive to:



Betty Jane Scheihing

2419 N.E. Lakeview Drive

Sebring, Florida 33870



ii. if to the Company to:



Arrow Electronics, Inc.

50 Marcus Drive

Melville, New York 11747

Attention: Senior Vice President

and General Counsel



Either party may, by notice to the other, change her or its address for notice
hereunder.



f) New York Law . This Agreement shall be construed and governed in all respects
by the internal laws of the State of New York, without giving effect to
principles of conflicts of law.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.





Attest: ARROW ELECTRONICS, INC.





/s/ Wayne Brody By: /s/ Peter S. Brown

Secretary Senior Vice President





THE EXECUTIVE





/s/ Betty Jane Scheihing

Betty Jane Scheihing



